In September 
2000, before becoming an independent country and 
while under the administration of the United Nations 
Transitional Administration in East Timor, we came 
to the General Assembly as observers in order to 
familiarize ourselves with the grand designs for the new 
century, in the form of the Millennium Development 
Goals (MDGs). Twelve years after Timor-Leste was 
admitted into this prestigious Organization, here we 
are again to take part in a review of what has been done 
and of what has not been done, looking at reasons and 
impacts.

Ultimately we want to revise the Assembly’s 
manner of operation and redefine plans and strategies. 
However, other speeches made both here and at the 
Security Council open debate yesterday (S/PV.7272) 
show the other face — the more troubling one — of world 
problems, which is the general unquietness of spirit and 
the pressure to use force in order to punish. I therefore 
add my voice to all those who spoke before me in 
stating my deep concern about the particularly difficult 
time in which the community of nations is living. The 
United Nations has been the unassailable forum for 
approaching international issues and continues to be 
the hope of millions of people throughout the world.

In the year 2000, the challenges came from the 
condition of extreme poverty, educational deficits, 
enormous scarcity in terms of doctors and medication 
and lack of food production that affected the populations 
of many underdeveloped countries. Fourteen years 
later, little has been achieved despite the effort of the 
community of nations. Fragile or conflict-affected 
countries are the furthest from achieving the MDGs. 
Worse still, the challenges of the year 2000 have taken 
on a new path, with an increase in problems related to 
the rise of tensions and conflicts in many parts of the 
world.

The Organization’s true greatness and its global 
leadership ability are measured in difficult times such 
as these, where the search for peaceful solutions through 
more intense dialogue may well determine the future 
of humankind. In order to respond to the challenges, 
we need an Organization that operates effectively. 
We need an Organization that is more active and 
less stereotyped — an Organization that strengthens 
cooperation with other organizations, particularly 
regional ones, and that acts with great respect for the 
sovereignty and the particularities of each State.

Every action carried out so far has just been a 
continuation of past measures that, in most cases, 
failed to achieve results that can be considered positive. 
We are witnessing an increasing loss of trust and we 
are faced with a crisis of values. More than trying to 
grasp the nature of the issues that are causing us to 
react, we must seek to understand the true causes of 
the problems. When faced with a threat that does not 
respect borders and that jeopardizes our commitment 
towards tolerance and peace, it is vital that we better 
understand the interconnectedness of problems, so as 
to locate the civility gap that prevents us from talking 
to each other and from finding consensus.

We have always advocated the view that the use 
of military force does not establish universal values 
or build democracies. Misguided approaches that 
fail to recognize the various and diverse elements of 
threats or, worse still, that are based on contradictions 
and conflicts of interest, only serve to fuel the fire of 
radicalism and extremist actions. Accordingly, we must 
reflect and think things over, because as they stand, we 
are merely sliding into the darkness of war, upholding 
the ancient principle of “an eye for an eye, a tooth for 
a tooth”.

That is why I reiterate to the General Assembly 
that our collective efforts to preserve world peace 
and security must reject ill-conceived plans that are 
only motivated by the strategic interests of the large 
Powers and their will to dominate. Instead, we need a 
plan that is more suited to the reality of each situation 
and that provides a true response to the main causes 
of the current crisis. This common agenda should not 
manipulate facts to produce collective reactions, but 
rather admit past mistakes related to the urge to impose 

peace through war. Only by correcting our way of 
thinking and acting will we truly be giving peace a 
chance.

The responses to the crises faced by humankind 
should not be weakened by the desire to end war by 
waging war. Instead, they must be based on the desire 
to build a world of peace, supported by dialogue and by 
an effort — herculean, if need be — to respond to the 
root causes of problems that lead to terrorism, racism, 
extremism and intolerance. When dozens of millions 
of people throughout the world suffer the horrors of 
conflict and the countless abuses perpetrated in this 
century of globalization, the actions by the international 
community should give priority to the establishment 
of the best mechanisms for resolving the problems 
of exclusion, discrimination and marginalization of 
groups, sects and ethnicities.

We must also ensure, from the very start, that the 
societies emerging from the ashes of those conflicts and 
committed to leaving the memories of the past behind 
are entitled to a vital transitional period with respect to 
their behaviours, their ways of thinking and acting, and 
their own internal rules and commitments. Otherwise, 
we will just be sowing the seeds for new conflicts that 
we may end up reaping later on. The war in Iraq, which 
has destroyed the legacy of a centuries-old civilization, 
and the bloody conflicts in Afghanistan, Libya, Syria 
and Ukraine, should make the international community 
draw its conclusions about the international standards 
applied in those contexts. The uncertainty and the 
bloody anguish that surround Israel and Palestine, 
with those two peoples destined to live side by side, 
should alert us once and for all to the fact that fear and 
insecurity for the future lead to hate, which is the root 
of all evils.

Timor-Leste knows only too well the consequences 
and the scars of war. In addition to the hundreds of 
thousands of Timorese killed, we also witnessed the 
near-complete destruction of our country. A State 
born without the ability to ensure and promote the 
fundamental rights and liberties of its citizens is a 
fragile State that is unable to carry out its main mission.

Immediately after the war, we started to reconcile 
Timorese society. We wanted to achieve peace, since 
without peace we could not feel free. We have also 
embraced Indonesia in order to achieve true and 
genuine reconciliation. Instead of feeding hatred 
and vengeance, we nurtured solidarity and tolerance 
between our communities. In that manner, we cultivated 
a sound relationship of cooperation between our States 
and our peoples.

Western democracies are prone to paying for costly 
international tribunals for judging genocides. They also 
tend to feel shocked by the human rights violations that 
occur in developing countries. The issue with Indonesia 
cannot be seen only in terms of the actions by its 
military and its generals. Instead, it must be seen within 
a broader perspective, in which the Governments of the 
Western Powers sold sophisticated weapons like rifles, 
warships, fighters, ammunition, tanks and cannons to 
the Indonesian military, in addition to providing it with 
training, so that it could decimate the Timorese. That is 
why we Timorese and Indonesians preferred instead to 
record the truth of the facts, to close this painful chapter 
in our past and to look to the future, which required and 
continues to require much effort to develop both nations 
and improve the living conditions of both peoples.

With its pluralistic and tolerant society, Indonesia is 
more than a close neighbour. Indeed, it is an inspiration 
for Timor-Leste. Under the wise leadership of President 
Susilo Bambang Yudhoyono, we have witnessed the 
establishment of a modern democracy that harmonizes 
progress with the promotion of national, regional 
and international peace. We sincerely hope that the 
peaceful transition to President Joko Widodo will 
bring more success to that great nation. And I say this 
in a year when Timor-Leste is celebrating the twelfth 
anniversary of its independence.


We have learned from our weaknesses and today 
we are living in an atmosphere of social and political 
peace. We are very familiar with the challenges that 
are inherent in the efforts of developing a nation and 
of building peace and security. We are very thankful 
for the support that the United Nations and all donor 
countries have provided to Timor-Leste. Nevertheless, 
the years of partnership have also taught us important 
lessons, which we have been sharing with the world, 
particularly the fragile States. We are encouraging them 
to take ownership of their processes and be committed 
to the future of their citizens.

We have also started to be more internationally 
active. We have been working hard within the scope of 
the Group of Seven Plus, a group that brings together 20 
fragile and conflict-affected countries. In addition to 
sharing experiences and knowledge and seeking to put 

the needs of those countries on the global development 
agenda, we continue repeating, as many leaders have 
been doing since yesterday, that without peace there 
can be no development. In turn, without development 
there can be no room for democratic transition, since 
democracy is a dynamic process of assimilating 
principles and values, rather than a process to be 
measured by elections alone.

And that brings us to the subject of the general debate 
at this sixty-ninth session of the General Assembly — the 
post-2015 development agenda. Inequality is increasing 
dangerously throughout the world, with wealth being 
concentrated in the hands of a few to the detriment of 
us all. Even after the world learned of the greed and 
the corruption of the international financial system that 
led to the global financial crisis, we are now seeing 
how the faltering economic recovery is benefiting only 
those who were responsible for the financial meltdown 
in the first place. Despite the best efforts of the 
Secretary-General and his team at the United Nations, 
we are almost in 2015 and know that 2.2 billion people 
throughout the world are already in or are entering the 
ranks of the extreme poor, without even knowing what 
the Millennium Development Goals are.

In that regard, I must draw attention to the incorrect 
practice on the part of international organizations to 
view each of the 193 States Members of the United 
Nations in the same manner, regardless of whether they 
are large or small, rich or poor, young or in a transitional 
period or centuries-old, developed, with emerging 
economies, or underdeveloped. And these development 
indices create scales of values that are both unfair and 
demotivating to the majority of the least developed 
countries. Accordingly, all of us in attendance here 
today have a historic opportunity to share our thoughts 
on the enormous challenges ahead of us, so as to outline 
a truly transformative agenda in which no country is 
left behind.

However, the issue that deserves our collective 
attention and requires urgent measures is the mitigation 
of the environmental threats that continue to increase and 
are hindering the legitimate perspectives of emerging 
and developing countries. Fortunately, yesterday’s 
summit on climate change raised expectations in 
relation to actual action plans being implemented 
in some countries. The plans will be expanded to 
the global level next year in Paris. Some developed 
countries have also committed to providing capital 
to the Adaptation Fund, which is vitally important to 
developing countries. Ms. Emilia Pires, the Minister 
of Finance of Timor-Leste, was a member of the high-
level panel that advised the Secretary-General on that 
agenda.

In 2013 and until August, Timor-Leste had the 
honour of assuming the presidency of the sixty-ninth 
session of the Economic and Social Commission for 
Asia and the Pacific (ESCAP). As such, we had the 
privilege of presiding over the session for one year 
and working with ESCAP and the nations of the Asia-
Pacific region in order to achieve progress and improve 
human development. Timor-Leste is committed to that 
noble ideal and to that deserving mission of helping to 
nurture a culture of peace in our region through the 
gradual and persistent reduction of social inequalities 
within each country and among countries.

However, in our region, including within the 
scope of the Association of Southeast Asian Nations, 
countries are cooperating and promoting peace, 
which has enabled the rise of the Asian region, led by 
China, and lifted hundreds of millions of people out of 
poverty. However, we cannot but be concerned by the 
developments in the East and South China Sea.

That brings us to a key issue that is of vital 
importance to Timor-Leste. I am speaking of the need 
to set maritime borders between countries in a clear and 
serious manner, in line with international law. Back in 
2002, when we began to walk our own path in freedom, 
we saw a globalized world in which the arrogance of the 
powerful and the ambition of the rich, who prey upon 
the inexperience and ignorance of the poor and the 
weak to act dishonestly and in bad faith, prevailed, as 
a serious insult to universal values. And I must affirm 
that big multinationals have always played an improper 
and disloyal role, acting dishonestly and in bad faith 
when dealing with poor countries.

Timor-Leste, a young, small and poor country, 
was caught off guard in that sophisticated culture of 
manipulation and deceit. Nevertheless, we want to 
continue believing that international mechanisms, such 
as the United Nations Convention on the Law of the Sea, 
contribute to justice between nations and understanding 
between peoples, so as to defend sovereign rights and 
the truth.

Today, those commitments are vital in order to 
start rebuilding trust in the world system and to prevent 
tensions from increasing. The strengthening of dialogue 
and tolerance and the promotion of a new diplomacy 


must be translated from a set of good intentions into 
actual deeds in the international arena. But what is truly 
intriguing is the fact that no decent country has yet 
advocated the need to carry out inquiries to determine 
the origin of the weapons used to massacre civilians, 
particularly those used to kill women and children, 
so as to identify the true beneficiaries of the world 
crisis — those who are selling weapons to uncontrolled 
gangs throughout the world.

Before I conclude, I would like to inform the 
Assembly that this year, Timor-Leste has assumed 
the rotating presidency of the Community of 
Portuguese-speaking Countries (CPLP). In that forum, 
we want to use diplomacy and cooperation to nurture 
our joint economic potential by making use of our 
regional ties. We also want to spread a message of 
peace, human rights and social justice throughout all 
the forums in which we are represented.

Guinea-Bissau is a member of that community and 
a country with which Timor-Leste has been closely 
involved, including within the scope of the Group of 
Seven Plus, particularly once Timor-Leste realized that 
Guinea-Bissau had been left to its fate at the mercy of 
international sanctions. After a devastating cycle of 
coups, we felt that the people of Guinea-Bissau needed 
peace and stability, and we saw how their leaders were 
striving to achieve a collective commitment that would 
benefit the people and the country.

Timor-Leste had the honour of providing financial 
support and of sending a technical team to provide 
assistance throughout the entire electoral process in 
Guinea-Bissau. That process, which involved massive 
democratic participation, was a success and restored 
constitutional order in the country. Still, as we all know, 
elections are but a starting point, and a State without 
the means to ensure the basic needs of its people faces 
countless challenges that can jeopardize the promise of 
peace and national cohesion.

In line with the subject of the debate in the General 
Assembly, I must say that it is now urgent to create 
the conditions to enable Guinea-Bissau to move from 
fragility to resilience by supporting its State agencies. 
Guinea-Bissau needs to restore its public administration 
and its State agencies, as well as to reform its defence and 
security sector by modernizing its forces. Furthermore, 
Guinea-Bissau requires a financial boost in order to 
jump-start its economy.

Within the scope of the CPLP, we want to have 
active collaboration with the authorities of Guinea-
Bissau and with its international partners, namely the 
Economic Community of West African States, so as 
to hold an international conference on aid to Guinea-
Bissau as soon as possible. The conference should start 
by focusing on matters of extreme urgency, such as 
salaries, food, security, fuel and health. Timor-Leste 
has already contributed $6 million, which corresponds 
to one month of public-sector salaries in the country. 
I also urge every country in attendance to join Timor-
Leste and the CPLP countries, in keeping with the 
highest values of international solidarity, in supporting 
the consolidation of the achievements made so far by 
the people of Guinea-Bissau. Indeed, that is something 
that will also convey a promise of peace to the entire 
African continent.

And I cannot talk about Africa — a continent 
that is already wounded on the inside and ravaged by 
hunger and poverty — without mentioning the scourge 
of the Ebola virus, which is presently challenging the 
international health system itself. That epidemic, which 
is unprecedented in our time, requires a vital and urgent 
commitment by the international community. This 
morning in the Ebola campaign I found out that Timor-
Leste will provide $1 million as immediate support 
within the spirit of solidarity that guides the Group of 
Seven Plus, which includes Sierra Leone, Liberia and 
Guinea-Conakry. Next year we will also be allocating 
an equal amount to help fight the epidemic.

The great challenge in today’s world is liberating 
people from fear. I am talking about the fear of 
difference, insecurity, hunger, poverty and disease, the 
fear of losing power or the fear of becoming a slave to 
power. In today’s unbalanced and unequal world, we 
need to have the courage to speak a language of trust 
and tranquillity. We need to pacify minds, encourage 
dialogue and free people from doubt and feelings of 
injustice so that they acquire greater tolerance and 
greater respect for differences and diversity. We need 
to free people from the yoke of poverty and from the 
deplorable conditions in which they are living so as to 
ensure their right to development. We still have time 
to write a different and more humane tale for today’s 
generation and future generations.

Timor-Leste wants to make an active contribution 
to a better world, where each country may live in 
tolerance, harmony and tranquillity within a true 
atmosphere of friendship and solidarity that promotes 

peace. Such peace must start in the minds and behaviours 
of the people at every level of society, so that they can 
have a positive influence on the policies of the global 
centres of decision-making. That is the only way for us 
to believe that the baby from the Marshall Islands who 
touched all our hearts two days ago may be certain that 
her future is guaranteed and that she will be able to live 
in those small islands that make up her country.
